Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “spacing elements configured to space the channel layer a distance from a wall of the room” in independent claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  A review of the specification and drawing found the corresponding structure of brackets (per para. 0037 and fig. 9).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Visentin et al. (U.S. PGPub 2012/0000624) in view of Guenter (U.S. PGPub 2007/0186922) and Stanley et al. (U.S. PGPub 2017/0097193).
Regarding claim 1, Visentin teaches a system for heating, cooling or both heating and cooling a room (fig. 3) comprising a channel layer (channels of 3) comprising a first (front of element 33/33a) and a second outer surface (back of element 33/33b) and a plurality of adjoined waterproof channels (hollow sections of element 33) disposed therebetween, the channels configured to allow a fluid to pass through (per para. 0091) description , and wherein, the channel layer is configured to be in thermal communication with a room (examiner notes this it has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex part Masham, 2 USPQ2d 1647 (1987).) and the communication with a room is merely claiming a use, further the use of radiators to heat/cool room(s) is well known in the art); spacing elements (11a, para. 0053-0054) configured to space the channel layer a distance from a wall.
Visentin does not expressly teach the channel layer comprising a twinwall material creating contiguous channels passing the fluid through in a serpentine fashion.  Guenter teaches a channel layer comprising a twinwall material (para. 0027) creating contiguous channels passing the fluid through in a serpentine fashion (fig. 3, para. 0032).  It would have been obvious to one skilled in the art at the time of filing to modify Visentin to include the channels of Guenter, the motivation to do so would be to use readily available and well-known materials to form the channels (as shown by para. 0027)  and to provide long period for heat transfer (para. 0032).
Visentin does not teach spacing elements configured to provide a chimney effect between the channel layer and the wall of the room for heating or cooling air.  Stanley teaches spacing elements (“supporting assembly” para. 0139 & 0145) configured to provide a chimney effect (para. 0139 & 0145).  It would have been obvious to one skilled in the art at the time of filing to modify Visentin to incorporate the chimney effect of the supports of Visentin such that a chimney effect is provided between the channel layer and the wall of the room for heating or cooling air, the motivation would be distributing the heating/cooling to a room (para. 0079).
Regarding claim 2, Visentin teaches the spacing element are configured to attached to the wall (para. 0053-0054) and the channel layer is attached to the spacing element (per fig. 3).  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Visentin et al. (U.S. PGPub 2012/0000624) in view of Guenter (U.S. PGPub 2007/0186922) and Stanley et al. (U.S. PGPub 2017/0097193), and further view of Mallen (U.S. Patent 1,480,456).
Regarding claim 3, Visentin does not expressly teach the spacing elements comprise a bracket with a slot configured to allow the distance between the channel layer and the wall to be adjusted. Mallen teaches a spacing element (radiator bracket) with a slot (element 17) configured to allow the distance between the channel layer and the wall to be adjusted (col. 1, ln 17-25).  It would have been obvious to one skilled in the art to modify the bracket of Visentin to include the adjustment slot of Mallen at the time of filing, the motivation to do so would be able to adjust the bracket for the proper instillation instead of having different brackets for different instillations (Col. 1, ln 17-25).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Visentin et al. (U.S. PGPub 2012/0000624) in view of Guenter (U.S. PGPub 2007/0186922) and Stanley et al. (U.S. PGPub 2017/0097193), and in further view of Lin et al. (U.S. PGPub 2020/0355375).
Regarding claim 4, Visentin does not teach a fan configured to move air between the channel layer and the wall.  Lin teaches a fan (element 70) configured to move air between the channel layer and the wall (per fig. 4-5).  It would have been obvious to one skilled in the art at the time of filing to modify Visentin to have the fan of Lin, the motivation to do so would be to improve heat transfer efficiency (para. 0068) 
Regarding claim 5, Visentin does not teach the fan is configured to move air upward when the system is in a cooling mode and to move air downward when the system is in a heating mode.  Lin further teaches the fan is configured to move air upward when the system is in a cooling mode and to move air downward when the system is in a heating mode (fig. 4-5, para 0070-0071), and the fan is configured to move air upward when the system is in a cooling mode and to move air downward when the system is in a heating mode.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Visentin et al. (U.S. PGPub 2012/0000624) in view of Guenter (U.S. PGPub 2007/0186922) and Stanley et al. (U.S. PGPub 2017/0097193), in further view of Lin et al. (U.S. PGPub 2020/0355375), and further view of Lavigne, Jr. et al. (U.S. Patent 3,638,445).
Regarding claim 6, Visentin and Lin are silent on the type of fan being a (see 112 above) squirrel cage fan.  Lavigne teaches using squirrel cage fans (Col. 1, ln 28-37).  At the time of filing it would be obvious to use a squirrel cage fan, the motivation to do so would be to easy accessibility, known quality, and low-cost availability (Col. 1, ln 28-37) of such fans.
Claims 7-8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Visentin et al. (U.S. PGPub 2012/0000624) in view of Guenter (U.S. PGPub 2007/0186922) and Stanley et al. (U.S. PGPub 2017/0097193), in further view of Murakami (U.S. PGPub 2016/0047577).
Regarding claim 7, Visentin does not teach a basin configured to catch condensation forming on and dripping from the channel layer.  Murakami teaches a basin (element 116) configured to catch condensation forming on and dripping from the channel layer () fig. 3 and para. 0082).  At the time of filing it would be obvious to modify Visentin to include the pan of Murakami, the motivation to do so would be collect the condensation (para. 0082) to prevent the moisture form damaging surfaces below the coil.
Regarding claim 8, Visentin does not teach the basin has a width coextensive with the channel layer.  Murakami teaches the basin has a width coextensive with the channel layer (fig. 3-4).  At the time of filing it would be obvious to modify Visentin to include the pan of Murakami, the motivation to do so would be collect the condensation (para. 0082) to prevent the moisture form damaging surfaces below the coil.
Regarding claim 12, Visentin does not teach two side-barriers, disposed on opposing sides of the channel layer and configured to create an air-channel defined by the wall, the channel layer, and the two side-barriers.  Murakami teaches two side-barriers (elements 12a and 12b), disposed on opposing sides of the channel layer and configured to create an air-channel defined by the wall, the channel layer, and the two side-barriers (per fig. 3-4).  At the time of filing, it would be obvious to modify Visentin to include the barriers of Murakami, the motivation to do so would be improve control of the airflow and improve heat transfer.
Regarding claim 13, Visentin does not teach the spacing elements function as the two side-barriers (see 112b above).  Murakami teaches the spacing elements also function as side-barriers function as the spacing elements (per fig. 3-4 the barriers not only are barriers but would force/create spacing from the wall thus meeting the broad limitation).  At the time of filing, it would be obvious to modify Visentin to include the barriers of Murakami, the motivation to do so would be improve control of the airflow and improve heat transfer.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Visentin et al. (U.S. PGPub 2012/0000624) in view of Guenter (U.S. PGPub 2007/0186922) and Stanley et al. (U.S. PGPub 2017/0097193), in further view of Dickson et al. (U.S. PGPub 2018/0093900).
Regarding claim 14, Visentin does not teach the spacing elements comprise sound damping rubber.  Dickson teaches mounting/spacing elements comprising sound dampening rubber (element 124; para. 0061; examiner notes that the sound dampening is not given a value thus this limitation is considered broadly and the sound dampening of any rubber is considered to rea on it).  At the time of filing, it would be obvious to modify Visentin to include the rubber gasket of barriers of Dickson, the motivation to do so would be seal it fully with the wall or surface it is connected to and insulate the connection point (para. 0061).
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Visentin et al. (U.S. PGPub 2012/0000624) in view of Guenter (U.S. PGPub 2007/0186922) and Stanley et al. (U.S. PGPub 2017/0097193), in further view of Conrad (U.S. PGPub 2018/0172291).
Regarding claim 15, Visentin does not teach an ultrasonic humidifier releasing moisture into the air between the channel layer and the wall.  Conrad teaches the use of an ultrasonic humidifier (element 164 and para. 0035) releasing moisture into the air after the channel layer (coil).  It would have been obvious at the time of invention to modify Visentin to include the humidification of Conrad between the channel layer and wall as that is the airflow path, the motivation to do so would be to maintain a desired humidity (para. 0229).
Regarding claim 16, Visentin does not teach a basin configured to catch condensation, and, wherein, the ultrasonic humidifier is in fluid communication with the basin.  Conrad teaches a basin (element 312) configured to catch condensation, and, wherein, the ultrasonic humidifier is in fluid communication with the basin (fig. 5).  It would have been obvious at the time of invention to modify Visentin to include the humidification of Conrad, the motivation to do so would be to maintain a desired humidity (para. 0229).
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (U.S. PGPub 2008/0230207) in view of Guenter (U.S. PGPub 2007/0186922) and Stanley et al. (U.S. PGPub 2017/0097193), in further view of Murakami (U.S. PGPub 2016/0047577).
Regarding claim 17, Nakamura teaches a radiant heat exchange system (fig. 23) comprising a panel (element 50) comprising an array of contiguous tubular vessels (element 54 per fig. 23) configured to receive a fluid (per fig. 23), the panel having a front side configured to face a room (inside per fig. 21) and a back side configured to face a wall (element 12 per fig. 21) of the room; a pump (element 100) configured to circulate fluid through the system (per fig. 23); a spacing element (elements 14) configured to fix the system to a wall and separate the system from the wall by a distance greater than one centimeter (Nakamura teaches there being a distance between the two but does not specify that distance, it would have been obvious to one having ordinary skill in the art at the time the invention was made to limit it to 1cm or greater, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  Further such would be motivated by need to access or maintain system elements or limit thermal transfer to the outside wall); and wherein the panel is in fluid communication with a source of heat (element 2).
Nakamura does not expressly teach the channel layer comprising a twinwall polycarbonate plastic.  Guenter teaches a channel layer comprising a twinwall polycarbonate plastic material (para. 0027) creating contiguous channels passing the fluid through in a serpentine fashion (fig. 3, para. 0032).  It would have been obvious to one skilled in the art at the time of filing to modify Visentin to include the channels of Guenter, the motivation to do so would be to use readily available and well-known materials to form the channels (as shown by para. 0027)  and to provide long period for heat transfer (para. 0032).
Nakamura does not teach providing a chimney effect between the channel layer and the wall of the room for heating air in the room.  Stanley teaches spacing elements (“supporting assembly” para. 0139 & 0145) configured to provide a chimney effect (para. 0139 & 0145).  It would have been obvious to one skilled in the art at the time of filing to modify Nakamura to incorporate the chimney effect of the supports of Nakamura such that a chimney effect is provided between the channel layer and the wall of the room for heating or cooling air, the motivation would be distributing the heating/cooling to a room (para. 0079).
Regarding claim 18, Nakamura teaches a heat sink (element 106) configured to remove energy from the fluid in the panel.
Regarding claim 19, Nakamura teaches the heat sink is in thermal communication with a remote exchange medium (“water” para. 0338).

Response to Arguments
Applicant's arguments filed 8/5/22 have been fully considered but they are not persuasive. Responses to specific arguments are detailed below.
Applicant’s arguments with respect to claim(s) amendments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant's argument that combination of Visentin and Guenter would not result in the claimed structure, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's argument that Guenter is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Guenter is analogous art as it is relevant as it involves heating and cooling channels in a wall panel thus its teachings of piping/channel structure would be reasonably pertinent to the particular problem of building the piping/channel structures claimed.
In response to applicant's argument that Nakamura is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Nakamura is analogous art as while it teaches heating and cooling an electronic device this is used and applied to a ventilation of a room (see elements 1335/1036) and channels in a wall panel thus its teachings of piping/channel structure would be reasonably pertinent to the particular problem of building the piping/channel structures claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Murakami (U.S. PGPub 2015/0338108) and Murakami (U.S. PGPub 2017/0167749) teach chimney effects for radiators.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M ATTEY whose telephone number is (571)272-7936.  The examiner can normally be reached on Monday-Thursday 8-5 and Friday 8-10 and 2-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL M ATTEY/Primary Examiner, Art Unit 3763